DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 10/16/2019, have been considered.

Drawings
The drawings filed on 10/16/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-8B include several lines, lead lines, text, graphs, and so forth that appear pixelated, blurred, and/or are otherwise not clear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, it is unclear if the ultrasonic wave propagating in the calibration piece is used to calculate the thickness of a subject.  As the claim currently reads only the control device performs this task by utilizing only the propagation time of the ultrasonic wave propagating in the subject and the sound speed of the subject.  The control device performs two tasks; first calibrating a time axis based on the wave propagating in the calibration piece and sound speed of the calibration piece; and second calculating the thickness of the subject using the propagation time of the ultrasonic wave propagating in the subject and the sound speed of the subject.  There does not appear to be any overlap of the data acquired from the calibration piece and data acquired from the subject to determine the thickness of the subject.  Thus, it is vague and indefinite as to how the data from the calibration piece is used or if it is even required to calculate the thickness of the subject.  Appropriate correction is required.
Claims 2-3 are rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 USC § 103 as being unpatentable over Kawanami (Japanese Patent Publication JP 2015-078910 A –Japanese language version was provided in IDS filed 10/16/2019; a USPTO Global dossier machine generated English translation is provided with this action); in view of Kleinert (Canadian Patent Publication CA 2761865 A1; a copy of this Patent Publication is provided with this action).
Regarding claim 1, Kawanami discloses an ultrasonic inspection system (Kawanami: Means for solving. [“An ultrasonic vibrator 12 a is composed of a piezoelectric element 14 holding a piezoelectric body 16 between an upper electrode 18 and a lower electrode 20, and a calibration plate 22 fixed to the lower electrode 20, and is fixed to the surface of a pipe T via a contact medium 24.”]) comprising:
an ultrasonic sensor including: a piezoelectric element configured to perform ultrasonic transmission and reception; and a calibration piece interposed between the piezoelectric element and a subject (Kawanami: FIG. 1; ¶27 [“FIG. 1 shows a configuration of an ultrasonic measuring apparatus 10 according to the present embodiment. In FIG. 1, an ultrasonic transducer 12 A is fixed to a surface of a pipe T which is a subject. The ultrasonic transducer 12 A includes a piezoelectric element 14 and a calibration plate 22 fixed to the piezoelectric element 14.”]; ¶27 [“An ultrasonic pulse is transmitted from an ultrasonic vibrator 12 a to a pipe T and a calibration plate 22…The reflected waves are received by an ultrasonic transducer 12…”]);
a control device configured to compute a thickness of the subject, based on a difference between an ultrasonic propagation time of one round trip in the calibration piece and the subject and an ultrasonic propagation time of one round trip in the calibration piece (Kawanami: FIGS. 1-2; ¶11-12 [“…a waveform and a time axis of a reflected wave reflected from a calibration member having a known plate thickness and a known material are displayed on a display unit together with a waveform and a time axis of a reflected wave reflected from a subject. The waveform and time axis of reflected waves reflected from calibration members of known plate thickness and material are known. By using the waveform and time axis of the reflected wave and comparing the waveform and time axis of the known waveform and time axis with the waveform and time axis of the reflected wave of the subject, it is possible to calibrate the measuring apparatus including the ultrasonic transducer simultaneously with the detection of the plate thickness of the subject.”]; ¶29-31 [“An ultrasonic pulse is transmitted from an ultrasonic vibrator 12 a to a pipe T and a calibration plate 22. There is a characteristic that ultrasonic waves reflect between media having different acoustic characteristics. Therefore, the ultrasonic pulse transmitted from the ultrasonic transducer 12 A is reflected on the front and rear surfaces of the lower electrode 20, the calibration plate 22, and the pipe T. The reflected waves are received by an ultrasonic transducer 12 A and converted into a high frequency voltage. A flaw detector body 30 has a display part 32. The high frequency voltage is sent to the display section 32 via the leads 26 and 28, and a waveform of the high frequency voltage whose horizontal axis is a time axis is displayed on the display section 32.”]);
a propagation portion extending along a surface of the subject, the propagation portion having the piezoelectric element adhering to an end face on one side in a direction in which the propagation portion extends (Kawanami: FIGS. 1-6; ¶27-28 [“…ultrasonic transducer 12 A includes a piezoelectric element 14 and a calibration plate 22 fixed to the piezoelectric element 14. The piezoelectric element 14 is composed of a film-like piezoelectric body 16 having a rectangular shape, a film-like upper electrode 18 made of silver deposited on an upper surface of the piezoelectric body 16, and a rectangular film-like lower electrode 20 having an area larger than that of the piezoelectric body 16 and applied to the lower surface of the piezoelectric body 16.”]); and
a propagation-direction turn portion formed on another side in the direction in which the propagation portion extends, the propagation-direction turn portion having a bottom face in contact with the surface of the subject through a contact medium (Kawanami: FIGS. 1-6, 8(A); ¶11-12, ¶27-28, ¶42 [“In FIG. 8 (A) and FIG. 3 (B), BS 1 is a waveform of a reflected wave reflected on a bottom surface of a calibration plate 22 closest to a piezoelectric element 14, and BS 2, BS 3, and BS 4 are multiple reflection waves reflected at least 1 times on the surface of a calibration plate 22.”] {See above.}),
an ultrasonic wave having propagating from the piezoelectric element to the propagation-direction turn portion through the propagation portion, reflects off the inclined face to propagate to the bottom face (Kawanami: FIGS. 1-6, 8(A); ¶11-12, ¶27-28 [“An ultrasonic pulse is transmitted from an ultrasonic vibrator 12 a to a pipe T and a calibration plate 22…The reflected waves are received by an ultrasonic transducer 12…”] {See above.}), and
from the ultrasonic wave having reached the bottom face, a partial ultrasonic wave having reflected off the bottom face and a partial ultrasonic wave having made one round trip in the subject through the bottom face, reflect to propagate to the propagation portion (Kawanami: FIG. 2; ¶29-30 [“There is a characteristic that ultrasonic waves reflect between media having different acoustic characteristics. Therefore, the ultrasonic pulse transmitted from the ultrasonic transducer 12 A is reflected on the front and rear surfaces of the lower electrode 20…”] {Note partial ultrasonic wave shown in dotted line in FIG. 2.}).
However, Kawanami is silent as to explicitly disclosing a propagation-direction portion having an inclined face inclining with respect to a direction vertical to the surface of the subject.
Kleinert is directed to a test probe for non-destructive testing of a workpiece by means of ultrasonic sound (Kleinert: Abstract.).  Therein, Kleinert discloses a propagation-direction portion having a bottom face in contact with the surface of the subject through a contact medium and an inclined face inclining with respect to a direction vertical to the surface of the subject (Kleinert: FIGS. 1, 9; pg. 6, para. 2 [“Based on the acceptance of an ultrasonic field in the workpiece, which is rotationally symmetrical to the central beam, which on its part is inclined towards the surface normal of the workpiece surface area at the coupling location, it is possible, with the application of Fermat's principle to the sound beams, to determine the optimal form and the optimal circumferential line of a corresponding ultrasonic transducer, which is applied to an area of the delay line body, whose surface normal is inclined towards the surface normal of the workpiece surface area at the coupling location. In the practice of ultrasonic testing, typical intromission angles are 25° to 75°, particularly 45°, 60° and 70°. The required angles of inclination arise here through the application of the law of refraction depending on the original material.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a propagation-direction portion having an inclined face inclining with respect to a direction vertical to the surface of the subject, disclosed by Kleinert, into Kawanami, with the motivation and expected benefit of providing an ultrasonic inspection system having an ultrasonic sensor of reduced thickness and improved accuracy.  This method for improving Kawanami, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kleinert.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kawanami and Kleinert to obtain the invention as specified in claim 1.

Allowable Subject Matter
Claims 2-3 stand rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under 35 U.S.C. 112(b).
The primary reason for the indicated allowability of dependent claim 2, is that, in combination with the other claim elements, a calibration piece is provided such that the ultrasonic propagation time of one round trip in the calibration piece is longer than an ultrasonic propagation time of one round trip in the subject.  Therefore, dependent claim 2 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under 35 U.S.C. 112(b).
The primary reason for the indicated allowability of dependent claim 3, is that, in combination with the other claim elements, respective calibration pieces of a plurality of the ultrasonic sensors are different in ultrasonic propagation times of one round trip in the calibration piece(s).  Therefore, dependent claim 3 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2016/0061778 A1, to Kishiro et al., discloses a fluid measuring device in which an ultrasonic probe provided on an outer pipeline surface transmits and receives ultrasonic waves to and from fluid in a pipeline to measure characteristics of the fluid on the basis of propagation time of the ultrasonic waves, features a wedge included in the ultrasonic probe and having an ultrasonic vibrator provided on a wedge surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY P AIELLO/Examiner, Art Unit 2864